___________

                                     No. 96-2028
                                     ___________

Gary Dean Snow,                           *
                                          *
              Plaintiff-Appellant,        *
                                          *
     v.                                   *
                                          *
Ronald Welder; Don Lynch,                 *   Appeal from the United States
                                          *   District Court for the
              Defendants,                 *   Southern District of Iowa.
                                          *
Francis Denner,                           *         [UNPUBLISHED]
                                          *
              Defendant-Appellee,         *
                                          *
Marla Reed,                               *
                                          *
              Defendant.                  *


                                     ___________

                      Submitted:     July 2, 1996

                            Filed:   July 8, 1996
                                     ___________

Before BOWMAN, HEANEY, and BEAM, Circuit Judges.
                               ___________

PER CURIAM.

     Gary Dean Snow, an Iowa inmate, appeals the district court's1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action.       We have reviewed
the record, and conclude that the district court's judgment was correct.
Affirmed.     See 8th Cir. R. 47A(a).




      1
      The Honorable Charles R. Wolle, Chief Judge, United States
District Court for the Southern District of Iowa.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-